Citation Nr: 0829758	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for a low back 
disability (degenerative disc disease), currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 2000 to July 
2004, including service in Southwest Asia during the Persian 
Gulf War.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and a 
noncompensable rating for a low back disability 
(musculoskeletal back pain), effective July 11, 2004.

A July 2008 rating decision increased the rating for a low 
back disability (degenerative disc disease) to 10 percent.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran's low back disability has been manifested by 
forward flexion to no more than 85 degrees; extension to no 
more than 30 degrees; right and left lateral flexion to no 
more than 30 degrees, and right and left lateral rotation 
limited to no more than 25 degrees.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis and neurological manifestations associated 
with the service-connected low back disability have not been 
shown.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.

In August 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in May 2006 and May 2008.  It is therefore inherent in 
the claim that the veteran had actual knowledge of the rating 
element of his increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the veteran prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim was obtained in May 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2007).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2007).
Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just. 38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

The Board has evaluated the veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides that a 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted when there is forward flexion of the cervical 
spine to 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less; or with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a rating of 100 percent is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome (IDS) Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243 (2007).  The Incapacitating 
Episode Formula provides that a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in this case.

The veteran's low back disability has been rated as 10 
percent disabling under DC 5237, which contemplates 
lumbosacral or cervical strain.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a rating of 
20 percent is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The highest rating of 40 
percent rating is warranted where there is forward flexion of 
the thoracolumbar spine of 30 degrees or less.

The veteran was afforded a VA spine examination in December 
2004.  He had a history of injuring his back during training 
in service and had problems with flexibility and muscle 
tightness since that time.  He complained of pain rated four 
out of ten on the pain scale.  He reported flare-ups of 
approximately once per week which caused an ice-pick 
sensation in his back and stabbing pain rated eight out of 
ten on the pain scale.  Bowel and bladder function was 
normal.  He did not use a cane, crutch, or walker, but did 
require use of a back brace.  He could walk unlimited 
distances which the examiner opined was evidence of a lack of 
fatigability.  He denied any history of unsteadiness, or 
falls, and had not undergone any surgery.  He was then 
employed as a truck driver.  On examination, flexion was to 
85 degrees, with normal lateral bending, extension, and 
rotation to 30 degrees.  He had 5/5 strength in the lower 
extremities without any significant sensory abnormality and 
reflexes were normal.  With repetitive motion, he had flexion 
to 80 degrees; extension, lateral bending, and rotation 
remained unchanged.  An x-ray demonstrated no specific 
abnormality or evidence of degenerative disease.  The 
assessment was a normal range of motion which decreased 
slightly with repetitive action.

VA medical records dated in March 2006 reflect the veteran's 
complaints of stiffness and low back pain.  It was noted that 
pain medication and muscle relaxers were ineffective.  A 
February 2008 MRI of the lumbar spine revealed multi-level 
degenerative disc disease involving the L3-L4, L4-5, and L5-
S1 levels.  Central disc protrusions were present at L4-5 and 
L5-S1, and largest at the L5-S1 level.  There was no 
significant spinal canal stenosis.  There was mild to 
moderate lateral recess narrowing bilaterally at the L4-5 and 
L5-S levels, greatest on the right at L5-S1; and mild to 
moderate hypertrophic degenerative facet joint arthropathy at 
L4-5 and L5-S1.  Additionally, there was a left-sided L5-S1 
synovial cyst, which did not impinge upon the exiting left L5 
nerve or left lateral recess.

The veteran underwent a VA spine examination in May 2008 at 
which time he presented with complaints of low back pain 
which radiated to his leg with numbness.  He complained of 
monthly flare-ups of nine to ten on the pain scale during 
which he was unable to move without pain.  Flare-ups lasted 
from a couple of days to over a week.  He reported one 
incapacitating episode over the last twelve months of one and 
one-half weeks in duration.  The associated features were 
numbness and weakness.  He had no erectile dysfunction and 
walked without the use of an assistive device.  While he was 
not unsteady and had no history of surgery, he reported a 
history of falls.  As a truck driver, he had to take breaks 
from driving to walk around in order to prevent pain and 
numbness.  He did not have IDS.  On examination, he had a 
normal gait and curvature of the spine.  He had tenderness to 
palpation, but no painful notion.  Straight leg raise test 
(Lasegue's) was negative.  There were no non-organic physical 
findings and he had no sensory or motor changes.  On range of 
motion testing of the thoracolumbar spine, he had flexion to 
80 degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees; and right and left lateral rotation to 
25 degrees.  There was no change with repetition.  Range of 
motion while reduced, was normal and was not limited due to 
pain, fatigue, weakness, or a lack of endurance.  Nor was 
there any ankylosis of the spine or vertebral fractures.  The 
veteran was diagnosed with lumbosacral synovial cyst and 
chronic lumbar strain.

The Board finds that the veteran is not entitled to a higher 
rating under the General Rating Formula which provides for a 
20 percent rating when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In 
December 2004, examination of the low back revealed forward 
flexion to 85 degrees, with normal lateral bending, 
extension, and rotation.  On VA examination in May 2008, he 
had flexion to 80 degrees.  While flexion decreased 5 degrees 
since December 2004, flexion was still greater than 60 
degrees.  Extension, right and left lateral flexion were 
normal.  Right and left lateral rotation were to 25 degrees.  
The spinal posture was normal without evidence of abnormal 
spinal contour.  He was found to have a normal, albeit 
reduced, range of motion.  The competent medical evidence 
does not show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
support a finding that the veteran is entitled to a rating in 
excess of 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 
5236, 5237, 5242 (2007).

The Board also finds that the veteran is not entitled to a 
rating in excess of 10 percent for based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  During the December 2004 VA 
examination he reported weekly flare-ups, but did not report 
any episodes of incapacitation.  On VA examination in May 
2008, he reported only one episode of incapacitation over the 
last twelve months which lasted less than two weeks.  
However, the competent medical evidence does not demonstrate 
that the veteran was prescribed bed rest by a physician 
during that time or at any other time during the pendency of 
the appeal.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, as previously 
stated on VA examination in December 2004, he had forward 
flexion to 85 degrees, with normal lateral bending, 
extension, and rotation.  In May 2008, he had forward flexion 
to 80 degrees, normal extension and right and left lateral 
flexion, and right and left lateral rotation to 25 degrees.  
There was no change with repetition.  The examiner noted that 
while range of motion was somewhat reduced, it was normal.  
Neither examination found any evidence of ankylosis of the 
thoracolumbar spine.  Therefore, the Board finds that the 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, are not 
shown.  38 C.F.R. § 4.71a, DC 5237 (2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in December 2004 the veteran had 5/5 
strength in the lower extremities without any significant 
sensory abnormality.  Reflexes and bowel and bladder function 
were normal.  A January 2008 VA treatment record reflects 
complaints of bilateral leg numbness, but is negative for 
objective findings of sciatica or radiculopathy.  On VA 
examination in May 2008, he again complained of low back pain 
which radiated to his legs with numbness.  However, there was 
no evidence of sensory or motor changes.  Deep tendon 
reflexes were normal and non-organic physical findings were 
not found.
In this case, findings in the medical records do not support 
a conclusion that the veteran has radiculopathy, or that he 
has any other objective neurological symptoms related to his 
low back disability.  Physical examination has consistently 
demonstrated no neurological impairment or sensory deficits.  
The veteran is thus not entitled to separate ratings for 
neurological manifestations of his low back disability under 
DC 8520 because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, range of 
motion testing on VA examination in December 2004 revealed a 
loss of motion of only 5 degrees flexion on repetitive use.  
On VA examination in May 2008, there was no additional loss 
of motion on repetitive use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The question before the Board, then, is 
whether the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
while the veteran has complained of neurological 
manifestations, no objective neurological manifestations have 
been demonstrated.  Accordingly, the Board finds that the 
veteran is not entitled to a separate rating for neurological 
manifestations.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been hospitalized for treatment of his 
low back disability.  Neither does the record reflect marked 
interference with his employment.  Here, the veteran 
indicated that his has difficulty with prolonged sitting as 
required by his employment, but has not claimed that his 
disability has caused a marked interference with his 
employment nor has he submitted any objective evidence of the 
same.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
for this disability is not warranted.

The Board recognizes the contentions of the veteran and his 
family as to the severity of low back disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as whether the current 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the assertions of the veteran 
and his family do not constitute competent medical evidence 
in support of an initial increased rating for a low back 
disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  The Board finds that the veteran is not entitled to 
a separate rating for any neurological component of his low 
back disability, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent for a low back 
disability is denied.





____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals

`


 Department of Veterans Affairs


